[Cite as Meziane v. Munson Twp. Bd. of Trustees, 2020-Ohio-5142.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     GEAUGA COUNTY, OHIO


ANISSA VENESSA MEZIANE,                                :            OPINION

                 Appellee,                             :
                                                                    CASE NO. 2020-G-0251
        - vs -                                         :

MUNSON TOWNSHIP BOARD OF                               :
TRUSTEES,
                                                       :
                 Appellant.


Civil Appeal from the Geauga County Court of Common Pleas.
Case No. 2019 A 000290.

Judgment: Affirmed.


Dennis J. Ibold, Ibold & O’Brien, 401 South Street, Chardon, OH 44024 (For Appellee).

Susan T. Wieland, Assistant Prosecutor, Courthouse Annex, 231 Main Street,
Chardon, OH 44024 (For Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Munson Township Board of Trustees appeals from the April 21, 2020

decision and judgment of the Geauga County Court of Common Pleas, granting the

administrative appeal of Anissa Venessa Meziane (“Ms. Meziane”) and reversing a

decision of the Munson Township Board of Zoning Appeals (“BZA”). At issue on appeal

is whether Ms. Meziane had standing to appeal the BZA’s decision to the Court of
Common Pleas. Concluding she did have standing to appeal, we affirm the decision

and judgment of the lower court.

       {¶2}     Cynthia Gray (“Ms. Gray”) owns property on Bass Lake Road, which is in

a Geauga County district that requires a minimum of five acres per dwelling unit. Ms.

Gray applied for an area variance to split her six-acre property into two sections; one

section would have a 100-foot frontage, which also necessitates an area variance from

the required 200-foot frontage. A hearing before the BZA was held on February 21,

2019. Of 23 other property owners who were notified of the hearing, Ms. Meziane was

the only one to appear.      She appeared in person, without counsel, and testified in

opposition to the variance. Upon receiving a 4 to 1 vote, the BZA approved Ms. Gray’s

variance request, allowing her to split her six-acre property into one 3.5 acre lot and one

2.5 acre lot.

       {¶3}     Ms. Meziane appealed this decision to the Geauga County Court of

Common Pleas. The Board of Trustees opposed, arguing Ms. Meziane lacked standing

to appeal.      The lower court held that Ms. Meziane had established standing and

reversed the BZA’s decision on the merits. “After presuming the BZA’s decision was

reasonable and valid, giving deference to the BZA’s resolution of evidentiary conflicts,

recognizing no one factor is determinative, and reviewing the transcript,” the lower court

found and determined that “the BZA’s determination is not supported by a

preponderance of substantial, reliable, and probative evidence. The BZA’s decision is

unreasonable.”

       {¶4}     From this judgment, filed April 21, 2020, the Board of Trustees asserts

one assignment of error for our review:




                                            2
       {¶5}    “The trial court erred by finding that appellee, as an affected property

owner, had standing to appeal the decision of the Board of Zoning Appeals when

appellee stated on the record that she would not fight the granting of the variance.”

       {¶6}    On appeal, the Board of Trustees challenges the lower court’s decision

only as to its conclusion that Ms. Meziane had standing to appeal the BZA decision.

The issue of standing to assert a claim or to notice an appeal is a question of law, which

is reviewed de novo. Cuyahoga Cty. Bd. of Commrs. v. State, 112 Ohio St.3d 59, 2006-

Ohio-6499, ¶23.

       {¶7}    In the context of an administrative decision, the right to appeal must be

conferred by statute. The party seeking to appeal has the burden of establishing the

right to do so. Midwest Fireworks Mfg. Co. v. Deerfield Twp. Bd. of Zoning Appeals, 91

Ohio St.3d 174, 177 (2001).

       {¶8}    Appeals to the board of zoning appeals are governed by R.C. 519.15:

“[a]ppeals to the board of zoning appeals may be taken by any person aggrieved or by

any officer of the township affected by any decision of the administrative officer.”

       {¶9}    Appeals from the board of zoning appeals are governed by R.C. 2506.01:

“every final order, adjudication, or decision * * * may be reviewed by the court of

common pleas of the county in which the principal office of the political subdivision is

located[.]”   R.C. 2506.01(A).   “As used in this chapter, ‘final order, adjudication, or

decision’ means an order, adjudication, or decision that determines rights, duties,

privileges, benefits, or legal relationships of a person[.]” R.C. 2506.01(C). “The appeal

provided in this section is in addition to any other remedy of appeal provided by law.”

R.C. 2506.01(B).




                                             3
       {¶10} R.C. 2506.01 does not provide for who may appeal from the decision of a

board of zoning appeals to a court of common pleas. The common-law doctrine of

standing provides that “‘[a]ppeal lies only on behalf of a party aggrieved by the final

order appealed from.’”       Midwest Fireworks, supra, at 177, quoting Ohio Contract

Carriers Assoc., Inc. v. Pub. Util. Comm., 140 Ohio St. 160 (1942), syllabus.

       {¶11} “An ‘aggrieved’ party is one whose interest in the subject matter of the

litigation is ‘“immediate and pecuniary, and not a remote consequence of the

judgment.”’ * * * A future, contingent, or speculative interest is not sufficient to confer

standing to appeal.”     Id., quoting Ohio Contract Carriers, supra, at 161, quoting 2

American Jurisprudence, Appeal and Error, Section 50, at 942 (1936). “Thus, in order

to have standing to appeal, a person must be ‘able to demonstrate a present interest in

the subject matter of the litigation which has been prejudiced’ by the judgment appealed

from.” Id., quoting Willoughby Hills v. C.C. Bar’s Sahara, Inc., 64 Ohio St.3d 24, 26

(1992).

       {¶12} The Supreme Court of Ohio, in a series of cases, has addressed standing

in the context of board of zoning appeals under R.C. 2506.01.             The Court first

recognized that the right to appeal is not necessarily limited to the property owner

whose requested variance is denied. Roper v. Richfield Twp. Bd. of Zoning Appeals,

173 Ohio St. 168, 173 (1962) (“This ‘heads I win, tails you lose’ position is contrary to

the intention of the Legislature[.]”).

       {¶13} “Adjacent or contiguous property owners who oppose and participate in

the administrative proceedings concerning the issuance of a variance are equally

entitled to seek appellate review under R.C. 2506.01.” Willoughby Hills, supra, at 26,




                                            4
citing Roper, supra, at syllabus.      However, this private property owner only has

“standing to complain of harm which is unique to himself,” “as distinguished from the

public at large.” Id. at 27. These common law rules are often centralized to a statement

that, if a private property owner “actively participated” in the administrative proceedings,

then it has standing to appeal from the BZA’s decision and argue it is “directly affected”

by the zoning variance. Id. at 26-27; Schomaeker v. First Natl. Bank of Ottawa, 66 Ohio

St.2d 304, 311-312 (1981); see also Midwest Fireworks, supra, at 178 and In re

Partition for Incorporation of the Village of Holiday City, 70 Ohio St.3d 365, 371 (1994).

       {¶14} Additionally, Ohio appellate courts have not limited third-party standing

under R.C. 2506.01 to adjacent or contiguous property owners, stating that courts

“‘“must look beyond physical proximity to demonstrate if the order constitutes a

determination of the rights, duties, privileges, benefits or legal relationships of a

specified person.”’” Safest Neighborhood Assoc. v. Athens Bd. of Zoning Appeals, 4th

Dist. Athens Nos. 12CA32, et seq., 2013-Ohio-5610, ¶26, quoting Jenkins v. Gallipolis,

128 Ohio App.3d 376, 382 (4th Dist.1998), quoting Am. Aggregates Corp. v. Columbus,

66 Ohio App.3d 318, 322 (10th Dist.1990); see also R.C. 519.15 (“Upon the hearing,

any person may appear in person or by attorney.”) (emphasis added).

       {¶15} Here, the Board of Trustees contends Ms. Meziane did not demonstrate

that she is “directly affected” by the zoning variance granted to Ms. Gray’s property. As

stated above, we review this issue de novo.

       {¶16} As of February 21, 2019, when the BZA hearing was held, Ms. Gray had

owned her property for approximately one year. Ms. Meziane had owned the property




                                             5
across the street for approximately two years. The minutes of the BZA hearing state as

follows, in relevant part:

              [Chairperson of the Board] Mr. Pilawa stated for the record that 23
              affected property owners were notified in Case 19-01. Anissa
              Meziane of 12058 Bass Lake Road was sworn in. She purchased
              the farm across the street and was interested in purchasing Ms.
              Gray’s property. She went over to talk with Ms. Gray who said she
              was renovating. The price was raised significantly from the initial
              price. Ms. Meziane explained she has bought up several properties
              in the area and did not want to see the parcel split. She put one
              million into her farm and bought it for one-half million. She
              commented that Ms. Gray’s house still looks like an eyesore and
              the red front door has not been changed. She said if she bought it
              she would rip the house down and make the property agricultural.

              Mr. Pilawa explained that whether or not Ms. Gray gets the
              variance, the home will stay because the building pre-dates zoning
              and is grandfathered in. He explained the law is you cannot require
              someone to retrofit a structure. Ms. Meziane commented that she
              assumed with the work she has put into her farm that the front door
              on Ms. Gray’s house would be changed. She did not want another
              house across from her.

              Mr. Pilawa explained the focus is the property split. Twenty-three
              people were notified and twenty-two others did not show up. Ms.
              Meziane said she could not speak for those people. * * *

              Ms. Gray mentioned she is still more than willing to sell. When the
              real estate agent set the price, they did not talk about splitting the
              property. * * *

              * * * Mr. Pilawa told Ms. Meziane that he did not know whether
              she was going to be happy either way – approving or disapproving
              the variance. Ms. Meziane reiterated she did not want a building
              there. * * *

              * * * [Board Member] Mr. Kearns commented that if the door were
              changed, perhaps that would help solve the scenario.

              * * * Mr. Pilawa explained that from time to time an applicant can
              ask for a continuance, and perhaps an agreement could be
              reached between two people, but it is exclusively the applicant’s
              choice. * * *




                                            6
             Ms. Gray agreed the front of the home still needs work, but she
             cannot paint until April. * * * Ms. Gray commented that Ms.
             Meziane had told her she was done discussing a sale and now has
             dramatically changed her mind.      Ms. Gray did not want a
             continuance.

             * * * Ms. Meziane interjected that her property is long and runs the
             length of Lake Road to Blue Heron and other people are not as
             affected.

      {¶17} These minutes generally reflect the transcript of testimony. Ms. Meziane

further testified that she recently purchased multiple properties around the area,

including the one across from Ms. Gray’s, and was trying to “fix them up.” She told Ms.

Gray that she was interested in purchasing her entire lot and did not want anybody

building on it. Ms. Meziane testified that if she bought the lot from Ms. Gray, she would

tear down the existing farmhouse and “put something nice there or have more

agricultural because that’s what I want the area to be. * * * I’m very upset the way it

looks over there, and there’s no excuse for taking this long. But anyway, I don’t want

the property split up. * * * She’s doing whatever she wants to do with the house right

now. But I didn’t want the property split up because I didn’t want another building

across the street from me, I mean another house, right there in that small area. It’s so

small.” When requested by the board members to explain more specifically why she is

opposed to the lot split, Ms. Meziane stated, “I was interested in buying the property.”

She subsequently explained:

             My property is long. * * * [M]y farm is the length of Bass Lake,
             from Lake Road until * * * right before that Blue Heron Road. So
             really the other 22 people * * * would not be as affected because
             across the street there, you know, is the sand place. They own that
             over there, where they have the sand thing. And then her property
             is there. And mine is the whole length, so it’s me. That’s who’s
             affected. Everybody else is on this end. I mean, if you’ve really
             driven by Bass Lake Road, the other properties are all further



                                           7
              down, so there’s nobody even there. There’s nobody there.
              There’s one – there’s somebody next to her, next door to her, but
              it’s a very run down must be 100-year-old house also. That would
              be the only person that’s affected, and the other ones are on Blue
              Heron. Otherwise, I bought the properties – one, two, three – four
              properties all the way there. I bought those properties, so it’s me.

        {¶18} From its review of the transcript of proceedings, the transcript of the

docket, and written briefs, the lower court reached the following conclusion:

              Although Ms. Meziane did not bring an expert witness or data, she
              is a property owner. ‘An owner of real property is competent to
              testify regarding his or her opinion of the value of that property.’
              City of Kent v. Atkinson, 11th Dist. Portage No. 2010-P-0084, 2011-
              Ohio-6204, ¶44 (citations omitted). Ms. Meziane clearly believes a
              lot split would make her property and the area less attractive, less
              desirable, less agricultural, and less valuable. As an adjacent
              landowner, Ms. Meziane has demonstrated a direct affect [sic].

        {¶19} We agree with this conclusion. Ms. Meziane’s testimony established an

immediate and pecuniary interest in the zoning of Ms. Gray’s property. She did not

merely indicate her dissatisfaction with the current state of the property, her thwarted

desire to purchase the property, and her objection to another residence being built on

the property. She also demonstrated the zoning variance would have a direct effect on

her rights as a property owner, as opposed to the other property owners who did not

appear at the hearing, because her property is the only one that faces the entire length

of Ms. Gray’s property.    Ms. Meziane also owns other properties in the immediate

vicinity.

        {¶20} Because Ms. Meziane appeared before the BZA to oppose the zoning

variance and because the BZA’s decision affected and determined her rights as a

property owner, we hold that she is within the class of persons entitled to appeal under

R.C. 2506.01. See Schomaeker, supra, at 312; see also Groffre Invests. v. Canton Bd.




                                            8
of Zoning Appeals, 5th Dist. Stark No. 2012-CA-00091, 2013-Ohio-1227, ¶22 (finding

unique harm where directly related to an investment in contiguous property).

       {¶21} Accordingly, we conclude that the Board of Trustees’ contention that Ms.

Meziane lacked standing to appeal because she was not a “person aggrieved” or

“directly affected” by the zoning variance is not well taken.

       {¶22} The Board of Trustees further contends that Ms. Meziane did not have

standing to appeal because she appeared before the BZA without counsel and did not

advise the BZA on the record that she intended to appeal an adverse decision.

       {¶23} These arguments take root from this court’s opinion in Hofer, in which it

was stated that “a person has standing to appeal a Board of Zoning Appeals decision

under R.C. 2506.01 as a party to the proceedings if he: ‘(1) was a resident, elector, and

property owner of the township directly affected by the zoning change, (2) * * *

appeared before a township board of zoning appeals with an attorney to protest the

zoning change, and (3) * * * stated his [or her] intention on the record to appeal the

board’s decision to the common pleas court.’” Hofer v. N. Perry Bd. of Zoning Appeals,

11th Dist. Lake No. 2007-L-165, 2008-Ohio-6876, ¶16-17, quoting Kraus v. Put-In-Bay

Twp. Bd. of Zoning & Appeals, 6th Dist. Ottawa No. OT-04-011, 2004-Ohio-4678, ¶15.

       {¶24} This holding, in turn, relies on the Supreme Court’s syllabus in Roper:

              A resident, elector and property owner of a township, who appears
              before a township Board of Zoning Appeals, is represented by an
              attorney, opposes and protests the changing of a zoned area from
              residential to commercial, and advises the board, on the record,
              that if the decision of the board is adverse to him he intends to
              appeal from the decision to a court, has a right of appeal to the
              Common Pleas Court if the appeal is properly and timely made
              pursuant to Sections 519.15 and 2506.01 to 2506.04, inclusive, and
              Chapter 2505, Revised Code.




                                             9
       {¶25} When read in isolation, the Roper syllabus could be regarded as requiring

a property owner to have legal representation and to advise the board that he or she

intends to appeal an adverse decision. We are guided by the principle, however, that

the syllabus must be read “along with, and in the context of, the text of the Supreme

Court’s opinion.” Zurz v. 770 W. Broad AGA, L.L.C., 192 Ohio App.3d 521, 2011-Ohio-

832, ¶18 (10th Dist.); see also Fenner v. Parkinson, 69 Ohio App.3d 210, 214 (10th

Dist.1990) (the syllabus “is not to be regarded as absolutely controlling authority in other

cases where the material facts are different”).

       {¶26} Former Rule 1(B) of the Supreme Court Rules of Reporting Opinions

stated, “The syllabus of a Supreme Court opinion states the controlling point or points of

law decided in and necessarily arising from the facts of the specific case before the

Court for adjudication.” Rule 2.2 currently provides, “The law stated in an opinion of the

Supreme Court shall be contained in its text, including its syllabus, if one is provided,

and footnotes.”    Even when the former rule was in effect, the Supreme Court

consistently held that “[t]he syllabus of a Supreme Court opinion [was] not to be

construed as being broader than the facts of that specific case warrant.”          State v.

McDermott, 72 Ohio St.3d 570, 574 (1995) (citations omitted); Williamson Heater Co. v.

Radich, 128 Ohio St. 124, 126 (1934) (“When obiter creeps into a syllabus, it must be

so recognized and so considered.”); see also State of Ohio ex rel. Fisher v. Louis Trauth

Dairy, Inc., 856 F.Supp. 1229, 1233-34 (S.D.Ohio 1994) (“the syllabus cannot be

understood in a vacuum”).

       {¶27} The text of the Roper opinion explains and concludes as follows:

              Nagy [the zoning applicant] would relegate Roper [the third-party
              property owner] to the role of a witness. A reading of the record,



                                            10
              however, does not bear out this contention. Roper came to this
              hearing not as a witness, and he appeared not as a witness. He
              came as a person whose interests were adversely affected, and he
              appeared with his lawyer in person in opposition to a zoning
              change which would damage Roper and his property. He was
              present pursuant to the language in Section 519.15, Revised Code,
              that ‘upon the hearing, any party may appear in person or by
              attorney.’ (Italics supplied.)

              The order of the Board of Zoning Appeals affected and determined
              Roper’s rights as a property owner, and thus he came within the
              class of ‘specified’ persons referred to in Section 2506.01, Revised
              Code. The board was advised prior to its decision that, if it decided
              adversely to Roper, his attorney intended to appeal the matter.

              These facts are sufficient to make Roper a party for the purpose of
              appeal to the Common Pleas Court from an adverse decision of the
              Board of Zoning Appeals, pursuant to Sections 519.15 and 2506.01
              to 2506.04, inclusive, and Chapter 2505, Revised Code.

Roper, supra, at 173-174.

       {¶28} Thus, reading the Roper syllabus in the context in which it was decided,

we are convinced the Supreme Court did not intend to provide in its syllabus an

exhaustive list of what is required for a property owner to have standing to appeal an

administrative decision under R.C. 2506.01. The Roper opinion, in context, does not

hold that a property owner is required to have legal representation and to announce an

intention to appeal an adverse decision. Rather, the syllabus describes the property

owner’s actions in that particular case, which the Supreme Court found were sufficient

to imbue him with legal standing to appeal.

       {¶29} This view is not unique; it is, in fact, supported by the plain language of the

statutes and by the prevailing weight of authority in Ohio.

       {¶30} R.C. 519.15 provides that an appeal to the BZA “may be taken by any

person aggrieved” and “[u]pon the hearing, any person may appear in person or by




                                              11
attorney” (emphasis added). R.C. 2506.01(C) describes a class of persons who may be

permitted to appeal from an administrative agency as those whose “rights, duties,

privileges, benefits, or legal relationships” have been determined by a “final order,

adjudication, or decision.”

       {¶31} Accordingly, the Supreme Court has consistently held that third-party

standing requires an oppositional appearance by the person aggrieved or that person’s

representative (i.e., active participation), whose rights as a property owner have been

affected and determined by a decision of the board of zoning appeals (i.e., directly

affected or uniquely harmed). This has been a distinguishing fact-intensive inquiry in

each opinion. First, in Roper, followed by Schomaeker, Willoughby Hills, and Midwest

Fireworks.

       {¶32} Notably, none of the latter three opinions have applied the Roper syllabus

to mean that a person may appeal only if they were represented by counsel and

announced their intention to appeal at the public hearing. Schomaeker, supra, at 312

(“Since the order affected and determined plaintiff’s rights as a property owner, and she

had previously indicated her interest, both by a prior challenge to the grant of a

certificate of occupancy and by her presence with counsel at the hearing on the

variance, plaintiff is properly within that class of persons with standing to bring a direct

appeal pursuant to R.C. Chapter 2506.”); Willoughby Hills, supra, at 27 (“In other words,

since the property owner [in Schomaeker] was a person ‘directly affected’ by the order

of the planning commission, she possessed standing to seek review in the courts of

common pleas.”); Midwest Fireworks, supra, at 179 (“under the facts of this case,

Carver is a ‘person aggrieved’ within the meaning of R.C. 519.15 and, therefore, he has




                                            12
standing to appeal the decision of Deerfield Township granting a zoning certificate to

Midwest Fireworks.”).

      {¶33} Each appellate district in Ohio that has dealt with this issue has applied

the Supreme Court opinions in likewise manner. It appears the Seventh District has not

yet had occasion to do so. See, e.g., Safest Neighborhood Assoc. v. Athens Bd. of

Zoning Appeals, 4th Dist. Athens Nos. 12CA32, et seq., 2013-Ohio-5610, ¶30 (“[W]e do

not read the Court’s statement in Roper as an exhaustive list of requirements that a

third party must meet to have standing to appeal an administrative agency’s decision.

Rather, we view this statement as descriptive of Roper’s actions in that case, not

prescriptive as [the appellant] contends.”); Groffre Invests. v. Canton Bd. of Zoning

Appeals, 5th Dist. Stark No. 2012-CA-00059, 2013-Ohio-1131, ¶26 (the fact that Roper

appeared with his attorney does not mean that standing is precluded when only one,

either the property owner or the attorney, chooses to actively participate) and ¶35

(active participation is sufficient to indicate an intent to appeal any adverse decision);

Lupo v. Columbus, 10th Dist. Franklin No. 13AP-1063, 2014-Ohio-2792, ¶29 (rejecting

the contention that an appellant must announce at the administrative hearing his or her

intention to appeal an adverse decision); Alesi v. Warren Cty. Bd. of Commrs., 12th

Dist. Warren Nos. CA2013-12-123, et seq., 2014-Ohio-5192, ¶20 (emphasis added)

(“The ‘active-participation’ element requires that the third party must have actively

participated in an administrative hearing by attending the hearing personally, or through

a representative, and voicing opposition to the proposed property use.”); Bishop v.

Marion Twp. Bd. of Zoning Appeals, 3d Dist. Hancock No. 5-97-29, 1997 WL 765633, *2

(Dec. 10, 1997); Robin’s Trace Homeowners’ Assoc. v. Green Planning & Zoning




                                           13
Comm., 9th Dist. Summit No. 24872, 2010-Ohio-1168, ¶8; Lofino’s, Inc. v. Beavercreek

City Council, 2d Dist. Greene No. 2008 CA 61, 2009-Ohio-4404, ¶21-22; Philbin v.

Cleveland, 8th Dist. Cuyahoga No. 105356, 2017-Ohio-9162, ¶15; Citizens Against

Blasting on Our Miami v. Anderson Twp. Bd. of Zoning Appeals, 1st Dist. Hamilton Nos.

C-120011, et seq., 2012-Ohio-6145, ¶14-15; Westgate Shopping Village v. Toledo, 93

Ohio App.3d 507, 513 (6th Dist.1994) (“The Ohio Supreme Court, however, in further

explaining the standing requirements, has narrowed the focus of inquiry to whether the

appellant’s property rights were directly affected by the administrative order appealed

from.”) (all cases citing Schomaeker, supra, at 311-312 and/or Willoughby Hills, supra,

at 26-27). But see Kraus v. Put-In-Bay Twp. Bd. of Zoning & Appeals, 6th Dist. Ottawa

No. OT-04-011, 2004-Ohio-4678, ¶18 (“While the Krauses are contiguous property

owners whose property rights would have been negatively and uniquely affected by the

zoning change, they failed to meet the other two requirements set forth in the Roper

case. They did not personally appear with counsel and they did not indicate their intent

to appeal the board’s decision if it was unfavorable to their position.”).

       {¶34} This court, too, has implicitly declined to apply the Roper syllabus in an

uncontextualized manner.       In a decision subsequent to Hofer, we followed the

statement of law in Midwest Fireworks and held that a limited liability company had

standing to appeal from a decision of the zoning commission because it “is a contiguous

property owner, actively participated during the administrative proceedings, and claims

to be adversely affected” by the conditional use variance. Byers DiPaola Castle, LLC v.

Ravenna City Planning Comm., 11th Dist. Portage No. 2010-P-0063, 2011-Ohio-6095,

¶29-32, citing Midwest Fireworks, supra, at 177.




                                             14
       {¶35} Further, in the Hofer opinion itself, a majority of this court held that the

appellants did not have standing to appeal to the court of common pleas because they

had not demonstrated that they were directly affected by the BZA’s decision. Although

the majority opinion cited to the syllabus in Roper as prerequisites for standing, it did not

reach the issue of legal representation and announcement of an intention to appeal at

the public hearing. Hofer, supra, at ¶19. Thus, we distinguish the reference to that

portion of the Roper syllabus as dicta; it is plainly not a holding of the Hofer opinion.

       {¶36} Our final note is that, as the Supreme Court of Ohio has cautioned courts

to remember, “standing is not a technical rule intended to keep aggrieved parties out of

court. ‘“Rather, it is a practical concept designed to insure that courts and parties are

not vexed by suits brought to vindicate nonjusticiable interests and that judicial

decisions which may affect the rights of others are forged in hot controversy, with each

view fairly and vigorously represented.”’” Moore v. Middletown, 133 Ohio St.3d 55,

2012-Ohio-3897, ¶47, quoting Fort Trumbull Conservancy, LLC v. Alves, 262 Conn.

480, 486 (2003), quoting Maloney v. Pac, 183 Conn. 313, 320 (1981).

       {¶37} The consistent focus for standing to appeal has always been active

participation by one who is directly affected by a board of zoning appeals decision.

Accordingly, we decline to apply Hofer in the manner that is urged here by the Board of

Trustees.

       {¶38} We reiterate that a private property owner is not required to have legal

representation or to announce an intention to appeal an adverse decision during the

administrative proceedings. In order to establish standing to appeal from a board of

zoning appeals’ decision, the private property owner must participate in the




                                             15
administrative proceedings, either personally or through a representative, by opposing

the proposed zoning variance on the basis that he or she will be uniquely harmed.

      {¶39} Accordingly, the Board of Trustees’ contention that Ms. Meziane lacked

standing because she appeared without counsel and did not announce her intention to

notice an appeal is not well taken.

      {¶40} The Board of Trustees’ sole assignment of error is without merit. The trial

court did not err by concluding that Ms. Meziane was within the class of persons entitled

to appeal the BZA’s decision under R.C. 2506.01.

      {¶41} The Board of Trustees has not assigned error to the lower court’s decision

to reverse the BZA’s decision on the merits.

      {¶42} The judgment of the Geauga County Court of Common Pleas is therefore

affirmed.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                           16